Citation Nr: 1615395	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-12 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for asbestosis, to include as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The Veteran had active service from January 1968 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO) which denied, in pertinent part, service connection for asbestosis.  The Veteran subsequently perfected a timely appeal on this claim.  In March 2011, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In February 2014, the case was remanded for additional development.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Asbestosis was not manifested in service

2.  The record evidence shows that the Veteran does not experience any current disability due to his claimed asbestosis which could be attributed to active service or any incident of service.


CONCLUSION OF LAW

The criteria for service connection for asbestosis, to include as due to in-service asbestos exposure, is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  The Veteran was advised of VA's duties to notify and assist in the development of his claim for service connection for asbestosis, to include as due to in-service asbestos exposure, prior to its initial adjudication.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In particular, a February 2008 letter explained the evidence necessary to substantiate the Veteran's claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/ supplement the record and neither he nor his representative has alleged that notice in this case was less than adequate.

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has also been identified and obtained, to the extent possible.  The relevant evidence of record includes the Veteran's service treatment and personnel records, pertinent postservice treatment records, personal statements from the Veteran and his shipmate in support of his claim, and the report from an April 2014 VA examination with a May 2014 supplemental medical opinion.  Neither the Veteran nor his representative has identified any relevant outstanding evidence.  

Significantly, and as will also be discussed in greater detail below, at the March 2011 Travel Board hearing, the Veteran testified he was given a diagnosis of asbestosis in the 1980s.  In February 2014, the Board remanded the Veteran's claim, in part, for him to identify all VA and non-VA clinicians who had treated him for asbestosis since his service separation, and for VA to obtain any such records identified by the Veteran.  In March 2014, the Veteran responded to the request for additional information by stating that the hospital where he had been treated for pneumonia, given a test for his lungs, and told he had evidence of asbestosis was closed and that the doctor who had treated him was deceased; therefore, he had no way to retrieve his records.  As the Veteran has indicated the records from his treatment in the 1980s are unavailable, the Board finds that VA has satisfied its duty to assist in this regard, including substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Finally, the Veteran was provided an opportunity to set forth his contentions during a March 2011 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that an AVLJ has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the March 2011 Travel Board hearing, the undersigned AVLJ set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the Veteran's claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.102(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for a claimed disability, there must be evidence of (1) a current disability (for which service connection is sought), (2) incurrence or aggravation of a disease or injury in service, and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Disorders diagnosed after separation from service still may be service-connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

With respect to claims involving asbestos exposure, there is no specific statutory guidance.  Nor has the Secretary of VA promulgated any regulations in regard to such claims.  VA has issued a circular on asbestos-related diseases which has been incorporated into the VA Adjudication Procedure Manual.  See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1998); VA Adjudication Procedures Manual M21-1, Part IV, Subpart ii, Chapter 1, Section 1, Topic 3.  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or postservice occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Factual Background and Analysis

The Veteran seeks service connection for asbestosis.  His service treatment records, to include the report from his September 1969 service separation physical examination, are silent for any complaints, findings, treatment, or diagnoses related to the lung/asbestosis.   Significantly, it is not the Veteran's contention that he has a current diagnosis of asbestosis that had its onset in service.  Rather, he claims he has a current diagnosis of asbestosis that is related etiologically to his exposure to asbestos during active service.  

At the March 2011 Travel Board hearing, the Veteran testified he was given a diagnosis of asbestosis in the 1980s.  He explained that the diagnosis was made by the union he was working for at that time after he complained of shortness of breath and they ran some tests on him.  He was told these tests showed he had lesions on the lung.  

The Veteran also testified at the March 2011 Travel Board hearing that he was exposed to asbestos while serving aboard and working in the engine room of the USS THREADFIN.  He reported that this ship was in the shipyard for six months for repairs, during which time he was exposed to asbestos while welding and pulling out pipes that were covered with asbestos insulation.  In support of this claim, in April 2010, the Veteran submitted a statement from a fellow shipmate who supported his contentions concerning in-service asbestos exposure.  The Veteran's DD-214 reflects that his military occupational specialty (MOS) was in engine mechanics.  Based on the foregoing information, the Board finds that the Veteran had a probability of asbestos exposure during active service.  Notably, the Veteran's service personnel records also show that he was transferred to the USS THREADFIN in April 1968 and stationed on that ship until he was transferred to the USS BUSHNELL in December 1968.  The Veteran then served aboard the USS BUSHNELL until his separation from service in November 1969.

As the in-service element of a service connection claim has been established, the critical question to be resolved in this claim is whether the Veteran has a current diagnosis of asbestosis.  

Although it was the Veteran's testimony at the March 2011 Travel Board hearing that he was given a diagnosis of asbestosis in the 1980s, he has not submitted any medical evidence to support this assertion.  As was discussed above, in the duty to assist section, the Veteran has reported that any records related to that diagnosis are irretrievable as the medical facility where the treatment occurred subsequently closed and the physician who provided the diagnosis is deceased.  

The Veteran's available post-service records, which consist entirely of VA treatment records, reflect his report of having a history of asbestosis.  These records otherwise are silent for any findings, treatment, or diagnosis of asbestosis.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Importantly, these records do not contain any objective findings of asbestosis.  For example, in June 2007, an X-ray of the Veteran's chest was conducted after he complained of increasing shortness of breath and dyspnea when lying on the left side.  It also was noted that he had a reported history of asbestosis.  The results from the June 2007 chest X-ray showed no acute infiltrate, normal heart mediastinum and diaphragm, and unremarkable bone structures, however.  It was interpreted as "normal."

In February 2014, the Board recognized that the Veteran was competent to testify as to symptoms he experiences as well as contemporaneous medical diagnoses (see Jandreau, 493 F.3d at 1372); therefore, his claim was remanded for a VA examination and medical opinion to resolve the question of whether he had a current diagnosis of asbestosis.

In compliance with the Board's February 2014 remand instructions, the Veteran was afforded a VA examination in April 2014.  During this examination, he reported experiencing shortness of breath with activities, such as climbing a hill.  He also reported using a continuous positive airway pressure (CPAP) machine for about 25 years for sleep apnea which was diagnosed after he complained of nighttime awakenings due to breathlessness.  

On physical examination in April 2014, the Veteran was not noted to have a cough.  He also did not have any pertinent physical findings, complications, conditions, signs, and/or symptoms related to a pulmonary condition.  Diagnostic testing was conducted and reviewed.  These showed that on April 2014 chest X-ray, his heart size and mediastinal structures were normal with minimal plaque present in the aorta.  His lungs were free of infiltrate, effusion, or any worrisome focal lung lesions, but there were some osteophytes present within the spine.  The impression was there was "no active chest disease."  Pulmonary function testing also was conducted in April 2014.  Based on the results from that test, the examiner indicated the Veteran had multiple respiratory conditions.  Specifically, he stated, "[The Veteran] is overweight, he has heart disease, and he has poorly controlled diabetes, and he has obstructive sleep apnea.  All of these conditions contribute to subjective dyspnea."  The examiner then concluded his April 2014 VA examination report by stating:

The Veteran has a plausible history of possible asbestos exposure in service.  However, he does not have radiographic evidence of asbestosis or asbestos-related pleural plaques.  He also has had coronary artery disease and poorly controlled diabetes.  He goes to the VA in Gulfport, MS for his diabetes care.  He has made dietary changes and is taking insulin to control his diabetes and has stents to improve his coronary artery blood flow.  Asbestos exposure does not cause coronary artery disease, diabetes, or obstructive sleep apnea.

In a May 2014 supplemental opinion, the April 2014 VA examiner again stated:

Although the Veteran may [have] a plausible history of possible asbestos exposure in service he does not have radiographic evidence of asbestosis or asbestos-related pleural plaques.  He does have clear evidence of coronary artery disease, obstructive sleep apnea, and poorly controlled diabetes which explain his respiratory complaints.  However, asbestos exposure does not cause coronary artery disease, diabetes, or obstructive sleep apnea.

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran has had a diagnosis of asbestosis at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement of having a disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim").   In reaching this decision, the Board again acknowledges that, at the March 2011 Travel Board hearing, the Veteran testified he was given a diagnosis of asbestosis in the 1980s and told he had lesions on the lung.  The Veteran's more recent treatment records as well as the April 2014 VA examination report and May 2014 supplemental opinion do not support such findings, however.  

Likewise, the Board acknowledges that the Veteran is competent to testify as to symptoms he experiences, including respiratory symptoms such as shortness of breath and difficulty breathing.  His statements that he has asbestosis which is related to his active service are not competent evidence, as he is a layperson and lacks the training to opine regarding medical diagnosis and causation; these are questions medical in nature and not capable of resolution by lay observation.  See Jandreau, 492 F. 3d at 1372.

The Court has held that entitlement to service-connected benefits is limited to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  As noted, the evidence does not show that the Veteran has asbestosis.  Therefore, the Board must find that service connection for asbestosis is not warranted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for asbestosis, to include as due to in-service asbestos exposure, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


